Appeal from order, Supreme Court, New York County, entered on November 25, 1970, denying reargument of an application which resulted in an order entered October 6, 1970, directing discovery and *544inspection of corporate books and records, unanimously dismissed. Respondent shall recover of appellants $30 costs and disbursements of this appeal. An order denying reargument is nonappealable. While appellant urges the invalidity of the order of October 6, 1970, that order has not been reviewed since the record contains no notice of appeal from that order. Concur — MeGivern, J. P., Nunez, Murphy, Tilzer and Eager, JJ.